


Exhibit 10.51

 

EXECUTION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
7th day of April 2009, by and between AMC Entertainment Inc., a Delaware
corporation (the “Company”), and Robert Lenihan (the “Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                    The Company desires to provide for the
services of the Executive on the terms and conditions set forth in this
Agreement.

 

B.                                      This Agreement shall govern the
employment relationship between the Executive and the Company and supersedes and
negates all previous agreements with respect to such relationship.

 

C.                                      The Executive desires to be employed by
the Company on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.                                     Retention and Duties.

 

1.1                               Retention. The Company does hereby hire,
engage and employ the Executive beginning on a date to be mutually agreed, not
later than May 4, 2009 (such actual date of employment commencement, the
“Effective Date”), and concluding on the last day of the Period of Employment
(as such term is defined in Section 2) on the terms and conditions expressly set
forth in this Agreement. The Executive does hereby accept and agree to such
hiring, engagement and employment, on the terms and conditions expressly set
forth in this Agreement.

 

1.2                               Duties. During the Period of Employment, the
Executive shall serve the Company as its President of Film Programming and shall
have the powers, authorities, duties and obligations of management usually
vested in such position of a company of a similar size and similar nature as the
Company, including responsibility for film selection and film rental
negotiations, management of studio relationships, alternative content sourcing
and development, film department management, and such other powers, authorities,
duties and obligations commensurate with such positions as the Company’s Board
of Directors (the “Board”) or the Company’s Chief Executive Officer may assign
from time to time, all subject to the directives of the Board and the corporate
policies of the Company as they are in effect from time to time throughout the
Period of Employment (including, without limitation, the Company’s business
conduct and ethics policies, as they may change from time to time). During the
Period of Employment, the Executive shall report to the Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

1.3                               No Other Employment; Minimum Time Commitment.
During the Period of Employment, the Executive shall (i) devote substantially
all of the Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, (ii) perform such duties in a faithful,
effective and efficient manner to the best of his abilities, and (iii) hold no
other employment. The Executive’s service on the boards of directors (or similar
body) of other business entities is subject to the approval of the Board. The
Company shall have the right to require the Executive to resign from any board
or similar body (including, without limitation, any association, corporate,
civic or charitable board or similar body) on which he may then serve if the
Board reasonably determines that the Executive’s service on such board or body
interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns.

 

1.4                               No Breach of Contract. The Executive hereby
represents to the Company that: (i) except as set forth on Annex A hereto, the
execution and delivery of this Agreement by the Executive and the Company and
the performance by the Executive of the Executive’s duties hereunder do not and
shall not constitute a breach of, conflict with, or otherwise contravene or
cause a default under, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound or any judgment, order or decree to
which the Executive is subject; (ii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person (as such term is defined in Section 5.5) which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out his duties hereunder; (iii) except as set forth on Annex A hereto,
the Executive is not bound by any employment, consulting, non-compete,
confidentiality, trade secret or similar agreement with any other Person; and
(iv) the Executive understands the Company will rely upon the accuracy and truth
of the representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

1.5                               Location. The Executive’s principal place of
employment shall be in Los Angeles, California. The Executive agrees that he
will be regularly present at that office. The Executive acknowledges that he
will be required to travel from time to time in the course of performing his
duties for the Company.

 

2.                                      Period of Employment. The “Period of
Employment” shall be a period of two years commencing on the Effective Date and
ending at the close of business on the second anniversary of the Effective Date
(the “Termination Date”); provided, however, that this Agreement shall be
automatically renewed, and the Period of Employment shall be automatically
extended, for one (1) additional year on the Termination Date and each
anniversary of the Termination Date thereafter, unless either party gives
written notice at least ninety (90) days prior to the expiration of the Period
of Employment (including any renewal thereof) of such party’s desire to
terminate the Period of Employment (such notice to be delivered in accordance
with Section 17). The term “Period of Employment” shall include any extension
thereof pursuant to the preceding sentence. Provision of notice that the Period
of Employment shall not be extended or further extended, as the case may be,
shall not constitute a breach of this Agreement and shall not constitute “Good
Reason” for purposes of this Agreement. Notwithstanding the foregoing, the
Period of Employment is subject to earlier termination as provided below in this
Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

3.1                                Base Salary. During the Period of Employment,
the Company shall pay the Executive a base salary (the “Base Salary”), which
shall be paid in accordance with the Company’s regular payroll practices in
effect from time to time, but not less frequently than monthly. The Executive’s
Base Salary shall be at an annualized rate of four hundred and ten thousand
dollars ($410,000). The Board (or a committee thereof) will review the
Executive’s rate of Base Salary on an annual basis and may, in its sole
discretion, increase (but not decrease) the rate then in effect.

 

3.2                                Incentive Bonus. The Executive shall be
eligible to receive an incentive bonus for each fiscal year of the Company that
occurs during the Period of Employment, except for the fiscal year ending in
2009 (“Incentive Bonus”); provided, that, except as provided in Section 5.3, the
Executive must be employed by the Company at the time that the Company pays its
annual bonuses to officers generally with respect to any such fiscal year in
order to be eligible for an Incentive Bonus with respect to that fiscal year
(and, if the Executive is not so employed at such time, he shall not be
considered to have “earned” any Incentive Bonus with respect to the fiscal year
in question). Any Incentive Bonus shall be paid to the Executive at the same
that that the Company pays its annual bonuses to officers generally with respect
to such fiscal year. The Executive’s target Incentive Bonus amount for a
particular fiscal year of the Company shall be determined by the Board (or a
committee thereof) in its sole discretion, based on performance objectives
(which may include corporate, business unit or division, financial, strategic,
individual or other objectives) established with respect to that particular
fiscal year by the Board (or a committee thereof). The target Incentive Bonus
for each fiscal year during the Period of Employment shall equal 50% of the Base
Salary. The Executive acknowledges that any Incentive Bonus or other bonus
received by the Executive shall be subject to mandatory repayment by the
Executive if the payment was based on materially inaccurate financial statements
or performance metrics. The Executive’s Incentive Bonus (if any) for the fiscal
year in which the Effective Date occurs will be pro-rated by multiplying the
amount otherwise payable by a fraction, the numerator of which is the number of
days in that fiscal year that occur on and after the Effective Date and the
denominator of which is the total number of days in the entire fiscal year.

 

3.3                                Stock Option Grant.

 

At the meeting of the Company’s Compensation Committee that follows the
Effective Date, the Executive will be considered for a stock option grant on
terms and conditions that are comparable to stock option grants for similarly
situated executive officers.

 

4.                                      Benefits.

 

4.1                               Retirement, Welfare and Fringe Benefits.
During the Period of Employment, the Executive shall be entitled to participate
in all retirement and welfare benefit plans and programs, and fringe benefit
plans and programs, made available by the Company to the Company’s executive
officers generally, in accordance with the eligibility and participation
provisions of such plans and as such plans or programs may be in effect from
time to time.

 

4.2                               Reimbursement of Business Expenses. The
Executive is authorized to incur reasonable expenses in carrying out the
Executive’s duties for the Company under this Agreement

 

3

--------------------------------------------------------------------------------


 

and shall be entitled to reimbursement for all reasonable business expenses that
the Executive incurs during the Period of Employment in connection with carrying
out the Executive’s duties for the Company, subject to the Company’s expense
reimbursement policies and any pre-approval policies in effect from time to
time.

 

4.3                               Relocation Expenses. The Company shall
reimburse the Executive for costs incurred in connection with the shipment and
packaging of his household goods (excluding perishable items) and personal
effects from San Francisco, California to Los Angeles, California by a
Company-designated shipper. Reimbursement of the shipping expenses is subject to
receipt by the Company of applicable documentation and compliance with
applicable Company policies in effect from time to time. In addition, the
Company shall reimburse the Executive for reasonable costs incurred for two
round trips to Los Angeles, California from either San Francisco, California or
Kansas City, Missouri to search for a home. Reimbursement of such travel is
subject to receipt by the Company of applicable documentation and compliance
with applicable Company policies in effect from time to time. The Company shall
also pay an allowance of $7,500 to cover miscellaneous relocation items not
specifically enumerated.

 

4.4                               Vacation and Other Leave. During the Period of
Employment, the Executive’s annual rate of vacation accrual shall be fifteen
(15) days per year; provided that such vacation shall accrue and be subject to
the Company’s vacation policies in effect from time to time. The Executive shall
also be entitled to all other holiday and leave pay generally available to other
Executives of the Company.

 

4.5                               Limited Indemnification.

 

(a)                                  The Executive represents and warrants that
as of the date hereof, he is bound by that certain employment agreement, by and
between Village Roadshow Gold Class Cinemas LLC and the Executive dated as of
June 1, 2008 (the “VRGCC Agreement”) and that such agreement is governed by the
laws of the state of California. Pursuant to Section 4 (Employment Exclusive)
and 6(h) of Exhibit A of the VRGCC Agreement, the Executive shall not “become
financially interested in or associated with, directly or indirectly, any
Exhibition Business” and generally may not “engage in any Exhibition Business”
for any person other than Village Roadshow Gold Class Cinemas LLC and its
affiliates (the “Noncompete Provision”). In reliance on the foregoing
representation and warranty, if Village Roadshow Gold Class Cinemas LLC alleges
a claim or cause of action that the Noncompete Provision has been breached as a
direct result of the Executive’s execution of this Agreement and the Executive’s
performance of duties hereunder (the “Claim”), the Company agrees to indemnify
and hold harmless the Executive against any and all expenses actually and
reasonably incurred during the Period of Employment directly arising out of the
Executive’s defense of such Claim (the “Indemnification”). The Executive agrees
to use his best efforts to defend the Claim, subject to the Company’s control of
such defense, and, if requested by the Company, to assign to the Company the
Executive’s defense of the Claim. Any counsel employed to defend the Claim shall
be chosen by the Company, if the Company so desires. The Executive shall consent
to the entry of judgment, admit liability with respect to or settle any Claim at
the direction of and in the sole discretion of the Company.

 

(b)                                The amounts incurred by the Executive during
any calendar year that are eligible for reimbursement pursuant to this
Section 4.5 shall not affect the amounts incurred by the Executive in any other
calendar year that are eligible for reimbursement hereunder.

 

4

--------------------------------------------------------------------------------


 

The reimbursement of an eligible expense shall be made on or before the last day
of the year following the year in which the expense was incurred. The right to
receive reimbursement hereunder is not subject to liquidation or exchange for
another benefit.

 

(c)                                The provisions of this Section 4.5(e) shall
control notwithstanding anything to the contrary in the foregoing provisions of
this Section 4.5. The Company has agreed to provide the Executive with the
Indemnification during the Period of Employment based on the accuracy of the
representations and warranties set forth in Section 4.5(a). Upon the Executive’s
termination or separation for any reason, the Executive’s right to
Indemnification hereunder shall automatically end on the Severance Date, and any
reimbursements then owed to the Executive on such date shall be paid as soon as
reasonably practicable following the Severance Date. The maximum amount for
which the Company shall be obligated pursuant to this Section 4.5 is $410,000.

 

5.                                      Termination.

 

5.1                               Termination by the Company. The Executive’s
employment by the Company, and the Period of Employment, may be terminated at
any time by the Company: (i) with Cause (as such term is defined in
Section 5.5), or (ii) without Cause, or (iii) in the event of the Executive’s
death, or (iv) in the event that the Board determines in good faith that the
Executive has a Disability (as such term is defined in Section 5.5).

 

5.2                               Termination by the Executive. The Executive’s
employment by the Company, and the Period of Employment, may be terminated by
the Executive with no less than ninety (90) days’ advance written notice to the
Company (such notice to be delivered in accordance with Section 17); provided,
however, that in the case of a termination with Good Reason, the Executive may
provide immediate written notice of termination once the applicable cure period
(as contemplated by the definition of Good Reason) has lapsed if the Company has
not reasonably cured the circumstances that gave rise to the basis for the
termination with Good Reason.

 

5.3                               Benefits Upon Termination. If the Executive’s
employment by the Company is terminated during the Period of Employment for any
reason by the Company or by the Executive, or upon or following the expiration
of the Period of Employment (in any case, the date that the Executive’s
employment by the Company terminates is referred to as the “Severance Date”),
the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except as follows:

 

(a)                                   The Company shall pay the Executive (or,
in the event of his death, the Executive’s estate) any Accrued Obligations (as
such term is defined in Section 5.5):

 

(b)                                  If, during the Period of Employment, the
Executive’s employment with the Company terminates as a result of an Involuntary
Termination, the Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to two times his Base Salary. Such amount is referred to
hereinafter as the “Severance Benefit.” Subject to Section 5.8(a), the Company
shall pay the Severance Benefit to the Executive in substantially equal
installments in accordance with the Company’s standard payroll practices over a
period of twenty-four (24) consecutive months, with the first installment
payable in the month following the month in which the Executive’s Separation
from Service (as such term is

 

5

--------------------------------------------------------------------------------


 

defined in Section 5.5) occurs. (For purposes of clarity, each such installment
shall equal the applicable fraction of the aggregate Severance Benefit. For
example, if such installments were to be made on a monthly basis, each
installment would equal 1 /24th of the Severance Benefit.)

 

(c)                                   Notwithstanding the foregoing provisions
of this Section 5.3, if the Executive breaches his obligations under Section 6
or under any other agreement that imposes restrictions with respect to the
Executive’s activities at any time, from and after the date of such breach and
not in any way in limitation of any right or remedy otherwise available to the
Company, the Executive will no longer be entitled to, and the Company will no
longer be obligated to pay, any remaining unpaid portion of the Severance
Benefit; provided that, if the Executive provides the release contemplated by
Section 5.4, in no event shall the Executive be entitled to a Severance Benefit
payment of less than $5,000, which amount the parties agree is good and adequate
consideration, standing alone, for the Executive’s release contemplated by
Section 5.4.

 

(d)                                  The foregoing provisions of this
Section 5.3 shall not affect: (i) the Executive’s receipt of any benefits
otherwise due terminated employees under group insurance coverage consistent
with the terms of an applicable Company welfare benefit plan; (ii) the
Executive’s rights to continued health coverage under COBRA; or (lii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any).

 

5.4                               Release; Exclusive Remedy.

 

(a)                                   This Section 5.4 shall apply
notwithstanding anything else contained in this Agreement or any stock option or
other equity-based award agreement to the contrary. As a condition precedent to
payment of the Severance Benefit, the Executive shall, upon or promptly
following his last day of employment with the Company, provide the Company and
its Affiliates with a valid, executed general release agreement in a form
acceptable to the Company (which form shall be substantially in the same form as
that attached hereto as Exhibit A), and such release agreement shall have not
been revoked by the Executive pursuant to any revocation rights afforded by
applicable law.

 

(b)                                  The Executive agrees that the payments and
benefits contemplated by Section 5.3 shall constitute the exclusive and sole
remedy for any termination of his employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Executive agrees to resign, on the Severance
Date, as an officer and director of the Company and any Affiliate of the
Company, and as a fiduciary of any benefit plan of the Company or any Affiliate
of the Company, and to promptly execute and provide to the Company any further
documentation, as requested by the Company, to confirm such resignation.

 

5.5                               Certain Defined Terms.

 

(a)                                  As used herein, “Accrued Obligations”
means:

 

(i)                                    any Base Salary that had accrued but had
not been paid on or before the Severance Date;

 

6

--------------------------------------------------------------------------------


 

(ii)                                 any Incentive Bonus for a completed fiscal
year that has not yet been paid, to the extent the Executive is eligible for any
such Incentive Bonus for such fiscal year; and

 

(iii)                              any reimbursement due to the Executive
pursuant to Section 4.2 or Section 4.3 for expenses reasonably incurred by the
Executive on or before the Severance Date and documented and pre-approved, to
the extent applicable, in accordance with the Company’s expense reimbursement
policies in effect at the applicable time.

 

(b)                                 As used herein, “Affiliate” of the Company
means a Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company. As
used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include any entity that would not
otherwise be an Affiliate of the Company but for its ownership by any of J.P.
Morgan Partners (BHCA), Apollo Investment Fund V, L.P., Bain Capital Investors,
LLC, The Carlyle Group Partners III Loews, L.P., Spectrum Equity Investors, or
their successors or related investment funds.

 

(c)                                  As used herein, “Cause” shall mean, as
reasonably determined by the Board (excluding the Executive, if he is then a
member of the Board) based on the information then known to it, that one or more
of the following has occurred:

 

(i)                                     the Executive has committed a felony
(under the laws of the United States or any relevant state, or a similar crime
or offense under the applicable laws of any relevant foreign jurisdiction);

 

(ii)                                  the Executive has engaged in acts of
fraud, dishonesty, gross negligence or other misconduct including abuse of
controlled substances, that is injurious to the Company, its Affiliates or any
of their customers, clients or employees;

 

(iii)                               the Executive willfully fails to perform or
uphold his duties under this Agreement and/or willfully fails to comply with
reasonable directives of the Board, in either case, that is not remedied by the
Executive within fifteen (15) days after written notice thereof has been
delivered to the Executive; or

 

(iv)                              any breach by the Executive of any provision
of Section 6, or any material breach by the Executive of any other contract he
is a party to with the Company or any of its Affiliates including the Code of
Ethics or another material written policy.

 

(d)                                 As used herein, “Good Reason” shall mean a
termination of the Executive’s employment by means of resignation by the
Executive after the occurrence (without the Executive’s consent) of any one or
more of the following conditions:

 

(i)                                     a material diminution in the Executive’s
rate of Base Salary;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  a material diminution in the Executive’s
authority, duties, or responsibilities;

 

(iii)                               a material change in the geographic location
of the Executive’s principal office with the Company (for this purpose, in no
event shall a relocation of such office to a new location that is not more than
fifty (50) miles from the current location of the Company’s executive offices
constitute a “material change”); or

 

(iv)                              a material breach by the Company of this
Agreement;

 

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for a termination with Good Reason unless (x) the
Executive provides written notice to the Company of the condition claimed to
constitute grounds for a termination with Good Reason within thirty (30) days
after the initial existence of such condition(s) (such notice to be delivered in
accordance with Section 17), and (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and (z) the termination of the Executive’s employment with the Company shall not
constitute a termination with Good Reason unless such termination occurs not
more than one hundred and twenty (120) days following the initial existence of
the condition claimed to constitute grounds for a termination with Good Reason.

 

(e)                                   As used herein, “Disability” shall mean a
physical or mental impairment which, as reasonably determined by the Board,
renders the Executive unable to perform the essential functions of his
employment with the Company, even with reasonable accommodation that does not
impose an undue hardship on the Company, for more than 90 days in any 180-day
period, unless a longer period is required by federal or state law, in which
case that longer period would apply.

 

(f)                                     As used herein, “Involuntary
Termination” shall mean (i) a termination of the Executive’s employment by the
Company without Cause (and other than due to Executive’s death or in connection
with a good faith determination by the Board that the Executive has a
Disability), or (ii) a termination with Good Reason.

 

(g)                                  As used herein, the term “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

(h)                                 As used herein, a “Separation from Service”
occurs when the Executive dies, retires, or otherwise has a termination of
employment with the Company that constitutes a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.

 

5.6                               Notice of Termination. Any termination of the
Executive’s employment under this Agreement shall be communicated by written
notice of termination from the terminating party to the other party. This notice
of termination must be delivered in accordance with Section 17 and must indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

8

--------------------------------------------------------------------------------


 

5.7                               Limitation on Benefits.

 

(a)                                  To the extent that any payment, benefit or
distribution of any type to or for the benefit of the Executive by the Company
or any of its affiliates, whether paid or payable, provided or to be provided,
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, without limitation, any accelerated vesting of stock
options or other equity-based awards or incentives) (collectively, the “Total
Payments”) would be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Company shall
submit for the vote of the stockholders of the Company (the “Stockholders”) the
payments to the Executive in a manner that complies with the requirements of
Section 280G(b)(5)(B) of the Code and the Treasury Regulations promulgated
thereunder. It shall be a prerequisite to the Company’s obligations under this
Section 5.7(a) that the Executive shall have executed a valid waiver in a form
reasonably satisfactory to the Company and sufficient to enable the
Stockholders’ approval to have the effect that no payments to the Executive
would be subject to the excise tax under Section 4999 of the Code. If the
exemption described in Section 280G(b)(5)(B) of the Code and the Treasury
Regulations promulgated thereunder does not apply, then the procedures set forth
in Section 5.7(b) and Section 5.7(c) hereof shall apply.

 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, to the extent that the Total Payments would be
subject to Section 4999 of the Code, then the Total Payments shall be reduced
(but not below zero) so that the maximum amount of the Total Payments (after
reduction) shall be one dollar ($1.00) less than the amount which would cause
the Total Payments to be subject to the excise tax imposed by Section 4999 of
the Code. Unless the Executive shall have given prior written notice to the
Company to effectuate a reduction in the Total Payments that complies with the
requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating any cash severance benefits (with the
payments to be made furthest in the future being reduced first), then by
reducing or eliminating any accelerated vesting of stock options or similar
awards, then by reducing or eliminating any other remaining Total Payments. The
preceding provisions of this Section 5.7(b) shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.

 

(c)                                  Any determination that Total Payments to
the Executive must be reduced or eliminated in accordance with
Section 5.7(b) and the assumptions to be utilized in arriving at such
determination, shall be made by the Board in the exercise of its reasonable,
good faith discretion based upon the advice of such professional advisors it may
deem appropriate in the circumstances. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Board hereunder, it is possible that Total Payments to the Executive
which will not have been made by the Company should have been made
(“Underpayment”). If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the event that any Total Payment made to the Executive shall be
determined to otherwise result in the imposition of any tax under Section 4999
of the Code, then the Executive shall promptly repay to the Company the amount
of any such Underpayment together with interest on such amount (at the same rate
as is applied to determine the present value of payments under Section 280G of
the Code or any successor thereto), from the date the reimbursable payment was
received by the Executive to the date the same is repaid to the Company.

 

9

--------------------------------------------------------------------------------


 

5.8                               Section 409A.

 

(a)                                   If the Executive is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-l(i) as of the date of
the Executive’s Separation from Service, the Executive shall not be entitled to
the Severance Benefit until the earlier of (i) the date which is six (6) months
after his or her Separation from Service for any reason other than death, or
(ii) the date of the Executive’s death. The provisions of this paragraph shall
apply only if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A of the Code. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Separation from Service that are not so paid by reason of this
Section 5.8(a) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

 

(b)                                  It is intended that any amounts payable
under this Agreement and the Company’s and the Executive’s exercise of authority
or discretion hereunder shall comply with and avoid the imputation of any tax,
penalty or interest under Section 409 A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Nothing contained herein
is intended to provide a guarantee of tax treatment to the Executive.

 

6.                                      Protective Covenants.

 

6.1                               Confidential Information; Inventions.

 

(a)                                 The Executive shall not disclose or use at
any time, either during the Period of Employment or thereafter, any Confidential
Information (as defined below) of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance in good faith of duties for the Company. The Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
shall deliver to the Company at the termination of the Period of Employment, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
which the Executive may then possess or have under his control. Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in resisting
or otherwise responding to such process.

 

(b)                                As used in this Agreement, the term
“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company in connection with
its business, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning
(i) the business or affairs of the Company (or such predecessors), (ii)

 

10

--------------------------------------------------------------------------------


 

products or services, (iii) fees, costs, compensation and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by the Executive in breach of this
Agreement) in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

 

(c)                                  As used in this Agreement, the term “Work
Product” means all inventions, innovations, improvements, technical information,
systems, software developments, methods, designs, analyses, drawings, reports,
service marks, trademarks, trade names, logos and all similar or related
information (whether patentable or unpatentable, copyrightable, registerable as
a trademark, reduced to writing, or otherwise) which relates to the Company’s or
any of its Affiliates’ actual or anticipated business, research and development
or existing or future products or services and which are conceived, developed or
made by the Executive (whether or not during usual business hours, whether or
not by the use of the facilities of the Company or any of its Affiliates, and
whether or not alone or in conjunction with any other person) while employed by
the Company (including those conceived, developed or made prior to the Effective
Date) together with all patent applications, letters patent, trademark, trade
name and service mark applications or registrations, copyrights and reissues
thereof that may be granted for or upon any of the foregoing. All Work Product
that the Executive may have discovered, invented or originated during his
employment by the Company or any of its Affiliates prior to the Effective Date,
that he may discover, invent or originate during the Period of Employment or at
any time in the period of twelve (12) months after the Severance Date, shall be
the exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

 

6.2                               Restriction on Competition. The Executive
agrees that if the Executive were to become employed by, or substantially
involved in, the business of a competitor of the Company or any of its
Affiliates during the twenty-four (24) months following the Severance Date, it
would be very difficult for the Executive not to rely on or use the Company’s
and its Affiliates’ trade secrets and confidential information. Thus, to avoid
the inevitable disclosure of the Company’s and its Affiliates’ trade secrets and
confidential information,

 

11

--------------------------------------------------------------------------------

 

and to protect such trade secrets and confidential information and the Company’s
and its Affiliates’ relationships and goodwill with customers, during the Period
of Employment and for a period of twenty-four (24) months after the Severance
Date, the Executive will not directly or indirectly through any other Person
engage in, enter the employ of, render any services to, have any ownership
interest in, nor participate in the financing, operation, management or control
of, any Competing Business; provided, however, that the restrictions set forth
in this Section 6.2 shall not be applicable if the Executive is no longer
employed by reason of the Company’s providing notice that it desires to not
extend, or further extend, as the case may be, the Period of Employment pursuant
to Section 2. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States or elsewhere in the world where
the Company or any of its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or at any time
during the twelve (12) month period following the Severance Date competes, with
the Company or any of its Affiliates in any of its or their businesses,
including, without limitation, theatrical exhibition, digital cinema, internet
ticketing and virtual box office for theatrical exhibitions, IMAX or other three
dimensional screened entertainment, pre-show content, cinema or lobby
advertising products, meeting and event services or special in-theater events.
Nothing herein shall prohibit the Executive from (i) being a passive owner of
not more than 2% of the outstanding stock of any class of a corporation that is
publicly traded, so long as the Executive has no active participation in the
business of such corporation, (ii) providing services to a Person otherwise
engaged in a Competing Business, provided the Executive provides no services to
any business operated, managed or controlled by such Person that causes such
Person to constitute a Competing Business, or (iii) providing services to a
Person the business or businesses of which are unrelated to theatrical
exhibition.

 

6.3                               Non-Solicitation of Employees and Consultants.
During the Period of Employment and for a period of twenty-four (24) months
after the Severance Date, the Executive will not directly or indirectly through
any other Person (i) induce or attempt to induce any employee or independent
contractor of the Company or any Affiliate of the Company to leave the employ or
service, as applicable, of the Company or such Affiliate, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand, and any employee or independent contractor thereof, on the other
hand, or (ii) hire any person who was an employee of the Company or any
Affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such Affiliate has been terminated.

 

6.4                               Non-Solicitation of Customers. During the
Period of Employment and for a period of twenty-four (24) months after the
Severance Date, the Executive will not directly or indirectly through any other
Person influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint venturers, associates, consultants, agents, or
partners of the Company or any Affiliate of the Company to divert their business
away from the Company or such Affiliate, and the Executive will not otherwise
interfere with, disrupt or attempt to disrupt the business relationships,
contractual or otherwise, between the Company or any Affiliate of the Company,
on the one hand, and any of its or their

 

12

--------------------------------------------------------------------------------


 

customers, suppliers, vendors, lessors, licensors, joint venturers, associates,
officers, employees, consultants, managers, partners, members or investors, on
the other hand.

 

6.5                               Nondisparagement. The Executive acknowledges
and agrees that he will not defame, disparage or publicly criticize, directly or
through another Person, the services, business or reputation of the Company or
any of its officers, directors, partners, employees, Affiliates or agents in
either a professional or personal manner either during his employment with the
Company or thereafter.

 

6.6                               Understanding of Covenants. The Executive
acknowledges that, in the course of his employment with the Company and/or its
Affiliates and their predecessors, he has become familiar, or will become
familiar, with the Company’s and its Affiliates’ and their predecessors’ trade
secrets and with other confidential and proprietary information concerning the
Company, its Affiliates and their respective predecessors and that his services
have been and will be of special, unique and extraordinary value to the Company
and its Affiliates. The Executive agrees that the foregoing covenants set forth
in this Section 6 (together, the “Restrictive Covenants”) are reasonable and
necessary to protect the Company’s and its Affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.

 

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 

6.7                               Enforcement. The Executive agrees that the
Executive’s services are unique and that he has access to Confidential
Information and Work Product. Accordingly, without limiting the generality of
Section 17, the Executive agrees that a breach by the Executive of any of the
covenants in this Section 6 would cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach. Therefore, the Executive agrees that in the event of any breach or
threatened breach of any provision of this Section 6 or any similar provision,
the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, at law or otherwise,
to obtain specific performance, injunctive relief and/or other appropriate
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Section 6 or any similar provision, as the
case may be, or require the Executive to account for and pay

 

13

--------------------------------------------------------------------------------


 

over to the Company all compensation, profits, moneys, accruals, increments or
other benefits derived from or received as a result of any transactions
constituting a breach of this Section 6 or any similar provision, as the case
may be, if and when final judgment of a court of competent jurisdiction or
arbitrator is so entered against the Executive. The Executive further agrees
that the applicable period of time any Restrictive Covenant is in effect
following the Severance Date, as determined pursuant to the foregoing provisions
of this Section 6, such period of time shall be extended by the same amount of
time that Executive is in breach of any Restrictive Covenant.

 

6.8                               The Executive agrees to execute any additional
documentation as may reasonably be requested by the Company in furtherance of
the enforcement of any Restrictive Covenant.

 

7.                                      Withholding Taxes. Notwithstanding
anything else herein to the contrary, the Company may withhold (or cause there
to be withheld, as the case may be) from any amounts otherwise due or payable
under or pursuant to this Agreement such federal, state and local income,
employment, or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

8.                                      Successors and Assigns.

 

8.1                               This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

8.2                               This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
assignee or successor to all or substantially all of the Company’s assets, as
applicable, which assumes this Agreement by operation of law or otherwise.

 

9.                                      Number and Gender; Examples. Where the
context requires, the singular shall include the plural, the plural shall
include the singular, and any gender shall include all other genders. Where
specific language is used to clarify by example a general statement contained
herein, such specific language shall not be deemed to modify, limit or restrict
in any manner the construction of the general statement to which it relates.

 

10.                               Section Headings. The section headings of, and
titles of paragraphs and subparagraphs contained in, this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof.

 

11.                               Governing Law; Arbitration; Waiver of Jury
Trial.

 

11.1                        THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION

 

14

--------------------------------------------------------------------------------


 

OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT
OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.

 

11.2                        Except for the limited purpose provided in
Section 16, any legal dispute related to this Agreement and/or any claim related
to this Agreement, or breach thereof, shall, in lieu of being submitted to a
court of law, be submitted to arbitration, in accordance with the applicable
dispute resolution procedures of the American Arbitration Association. The award
of the arbitrator shall be final and binding upon the parties. The parties
hereto agree that (i) one arbitrator shall be selected pursuant to the rules and
procedures of the American Arbitration Association, (ii) the arbitrator shall
have the power to award injunctive relief or to direct specific performance,
(iii) each of the parties, unless otherwise required by applicable law, shall
bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, and (iv) the arbitrator
shall award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration. Nothing in this Section 11
shall be construed as providing the Executive a cause of action, remedy or
procedure that the Executive would not otherwise have under this Agreement or
the law.

 

11.3                        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

12.                               Severability. It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by an arbitrator or court of
competent jurisdiction to be invalid, prohibited or unenforceable under any
present or future law, and if the rights and obligations of any party under this
Agreement will not be materially and adversely affected thereby, such provision,
as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

13.                               Entire Agreement. This Agreement embodies the
entire agreement of the parties hereto respecting the matters within its scope.
This Agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof,
including, without limitation, the term sheet prepared in connection herewith.
Any prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. Notwithstanding the
foregoing integration provisions, the Executive acknowledges having received and
read the

 

15

--------------------------------------------------------------------------------


 

Company’s Code of Ethics and agrees to conduct himself in accordance therewith
as in effect from time to time.

 

14.                               Modifications. This Agreement may not be
amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto.

 

15.                               Waiver. Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

 

16.                               Remedies. Each of the parties to this
Agreement and any such person or entity granted rights hereunder whether or not
such person or entity is a signatory hereto shall be entitled to enforce its
rights under this Agreement specifically to recover damages and costs for any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that each party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance, injunctive
relief and/or other appropriate equitable relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Agreement. Each party shall be responsible for paying its own attorneys’ fees,
costs and other expenses pertaining to any such legal proceeding and enforcement
regardless of whether an award or finding or any judgment or verdict thereon is
entered against either party.

 

17.                               Notices. Any notice provided for in this
Agreement must be in writing and must be either personally delivered,
transmitted via telecopier, mailed by first class mail (postage prepaid and
return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated or at such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party. Notices will be
deemed to have been given hereunder and received when delivered personally, when
received if transmitted via telecopier, five days after deposit in the U.S. mail
and one day after deposit on a weekday with a reputable overnight courier
service.

 

if to the Company:

 

AMC Entertainment Inc.

920 Main Street

Kansas City, MO 64105

Facsimile: (816) 480-4700

Attn:     Board of Directors

 

with a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10019

 

16

--------------------------------------------------------------------------------


 

Facsimile: (212) 326-2061

Attn:                    Ilan S. Nissan, Esq.

Christian C. Nugent, Esq.

 

if to the Executive, to the address most recently on file in the payroll records
of the Company

 

with a copy to:

 

David F. Crutcher, Esq.

4040 Civic Center Drive, Suite 200

San Rafael, CA 94903

 

18.                              Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original as against
any party whose signature appears thereon, and all of which together shall
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

19.                              Legal Counsel; Mutual Drafting. Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. The Executive agrees and acknowledges that
he has read and understands this Agreement, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.

 

[The remainder of this page has intentionally been left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of April 7, 2009.

 

 

“COMPANY”

 

 

 

 

AMC Entertainment Inc.

 

 

 

 

By:

/s/ Gerardo I. Lopez

 

Name: Gerardo I. Lopez

 

Title: Chief Executive Officer

 

 

 

“EXECUTIVE”

 

 

 

 

/s/ Robert Lenihan

 

Robert Lenihan

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF RELEASE(1)

 

1.                                        Release by Executive. Robert Lenihan
(the “Executive”), on his own behalf, on behalf of any entities he controls and
on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue AMC
ENTERTAINMENT HOLDINGS, INC. (“Holdings”), MARQUEE HOLDINGS INC., a Delaware
corporation (“Marquee”), AMC ENTERTAINMENT INC., a Delaware corporation (“AMCE,”
and collectively with Holdings and Marquee, the “Company”), its and their
divisions, subsidiaries, parents, or affiliated corporations, and each of its
and their employees, officers and directors, past and present, and each of them,
as well as its and their assignees and successors (individually and
collectively, “Company Releasees”), from and with respect to any and all claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way connected, in whole or in
part, with the Executive’s employment, the termination thereof, or any other
relationship with or interest in the Company, including without limiting the
generality of the foregoing, any claim for severance pay, profit sharing, bonus
or similar benefit, pension, retirement, life insurance, health or medical
insurance or any other fringe benefit, or disability, or any other claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, resulting from or arising out of, in whole or in part,
any act or omission by or on the part of Company Releasees committed or omitted
prior to the date of this release agreement (this “Agreement”), including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act, or any other federal, state or local law, regulation or
ordinance; provided, however, that the foregoing release does not apply to any
obligation of the Company to the Executive pursuant to the benefits due to the
Executive in connection with the execution and delivery of this Release
Agreement pursuant to his employment agreement with AMCE dated as of April 7,
2009 by and between the Company and the Executive. In addition, this release
does not cover any claim that cannot be released as a matter of applicable law.

 

2.                                        Waiver of Civil Code Section 1542.
This Agreement is intended to be effective as a general release of and bar to
each and every claim, agreement, obligation, demand and cause of action
hereinabove specified (collectively, the “Claims”). Accordingly, the Executive
hereby expressly waives any rights and benefits conferred by Section 1542 of the
California Civil Code as to the Claims. Section 1542 of the California Civil
Code provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

 

The Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which the Executive now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, the Executive hereby waives,
as to the Claims, any claims, demands, and causes of action that might arise as
a result of such different or additional claims, demands, causes of action or
facts.

 

--------------------------------------------------------------------------------

(1) Subject to revision to the extent advisable based on changes in law or legal
interpretation.

 

--------------------------------------------------------------------------------


 

4.                                        ADEA Waiver. The Executive expressly
acknowledges and agrees that by entering into this Agreement, he is waiving any
and all rights or claims that he may have arising under the Age Discrimination
in Employment Act of 1967, as amended, which have arisen on or before the date
of execution of this Agreement. The Executive further expressly acknowledges and
agrees that:

 

(a)          In return for this Agreement, he will receive consideration beyond
that to which he would have been entitled had he not entered into this
Agreement;

 

(b)         He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

(c)          He was given a copy of this Agreement on [               , 20    ]
and informed that he had twenty-one (21) days within which to consider the
Agreement; and

 

(d)         He was informed that he has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement.

 

5.                                        No Transferred Claims. The Executive
represents and warrants to the Company that he has not heretofore assigned or
transferred to any person other than the Company any released matter or any part
or portion thereof.(2)

 

[Continued on the next page.]

 

--------------------------------------------------------------------------------

(2) Company reserves the right to request a separate release from the
Executive’s spouse at the time of execution.

 

2

--------------------------------------------------------------------------------


 

The undersigned has read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declares under penalty of perjury under the
laws of the State of [Delaware] that the foregoing is true and correct.

 

EXECUTED this               day of              20    , at
                               County, [State].

[State].

 

 

“Executive”

 

 

 

 

 

Robert Lenihan

 

 

 

 

Acknowledged and agreed:

 

 

 

 

AMC ENTERTAINMENT HOLDINGS, INC.,
on behalf of itself and its divisions, subsidiaries, parents, and affiliated
companies, past and present, and each of them

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Annex A

 

No Breach of Contract

 

As of April 7, 2009, Executive is employed by Village Roadshow Gold
Class Cinemas LLC (“VRGCC”). Executive’s employment obligations to VRGCC are
memorialized in an employment agreement that was effective as of June 1, 2008
(the “VRGCC Agreement”). Sections 4 and 6(h) of Exhibit A to the VRGCC Agreement
provides generally that until May 31, 2011 Executive may not become employed by
any employer other than a VRGCC affiliate, and specifically may not engage in
the exhibition business for any other employer. The Company has been provided
the text of those sections, and hereby acknowledges receipt thereof.

 

Upon advice of counsel, Executive is of the view that Sections 4 and 6(h) of
Exhibit A of the VRGCC Agreement are void as a matter of California law (the
applicable law for the VRGCC Agreement) to the extent it would otherwise operate
to prevent Executive from accepting employment with the Company. Specifically
California Business and Professions Code Section 16600 states that ‘every
contract by which anyone is restrained from engaging in a lawful profession,
trade or business of any kind is to that extent void.’

 

Therefore, Executive represents and warrants as to the matters set forth in
clauses (i) and (iii) of Section 1.4 of this Agreement.

 

--------------------------------------------------------------------------------
